


110 HRES 966 EH: Honoring African-American inventors, past

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 966
		In the House of Representatives, U.
		  S.,
		
			February 14, 2008
		
		RESOLUTION
		Honoring African-American inventors, past
		  and present, for their leadership, courage, and significant contributions to
		  our national competitiveness.
	
	
		Whereas African-American and other minority scientists,
			 technologists, engineers, and mathematicians have made significant achievements
			 in our national research enterprise and inspired future generations;
		Whereas the National Society of Black Engineers
			 (NSBE) lifts up African-American researchers of the past and
			 present, including special contributors named in this Resolution;
		Whereas Garrett Augustus Morgan made outstanding
			 contributions to public safety;
		Whereas firefighters in the early 1900s wore the safety
			 helmets and gas masks that he invented, and for which he was awarded a gold
			 medal at the Second International Exposition of Safety and Sanitation in New
			 York in 1914;
		Whereas 2 years later, he himself used the mask to rescue
			 men trapped by a gas explosion in a tunnel being constructed under Lake
			 Erie;
		Whereas following the disaster which took 21 lives, the
			 City of Cleveland honored him with a gold medal for his heroic efforts;
		Whereas in 1923, he received a patent for a traffic signal
			 to regulate vehicle movement in city areas, and this device was a direct
			 precursor to the modern traffic light in use today;
		Whereas Ernest Everett Just was a trailblazer in the
			 fields of cell biology and zoology;
		Whereas his research and papers on marine biology were so
			 well received in 1915 that Ernest Everett Just was awarded the first Spingarn
			 Medal by the National Association for the Advancement of Colored People at age
			 32;
		Whereas Ernest Everett Just dedicated years of research
			 toward the study of cells and cell structures in order to understand and find
			 cures for cellular irregularities and diseases such as sickle cell anemia and
			 cancer and became one of the most respected scientists in his field;
		Whereas racial bigotry in the United States caused much of
			 his work and his achievements to go unrewarded;
		Whereas in other countries, he was treated as a pioneer
			 and was recruited to work with Russian scientists and invited to be a guest
			 researcher at the Kaiser Wilhelm Institute for Biology, the world's greatest
			 scientific research laboratory at the time;
		Whereas he was welcomed at the Naples Zoological Station
			 in Italy and the Sorbonne in France, where he conducted research and was
			 regarded as one of the most outstanding zoologists of his time;
		Whereas Archibald Alphonso Alexander excelled in design
			 and construction engineering;
		Whereas, employed by the Marsh Engineering Company, he
			 designed the Tidal Basin bridge in Washington, DC;
		Whereas after studying bridge design in London, Archibald
			 Alphonso Alexander and George Higbee formed a general contracting business that
			 focused on bridge design;
		Whereas his designs include Washington, DC's Whitehurst
			 Freeway, the heating plant and power station at the University of Iowa, and an
			 airfield in Tuskegee, Alabama;
		Whereas he went on to become the first Republican
			 territorial governor of the U.S. Virgin Islands;
		Whereas David Nelson Crosthwait Jr. made significant and
			 practical contributions to the engineering of heating and cooling
			 systems;
		Whereas he held numerous patents relating to heat
			 transfer, ventilation, and air conditioning, the areas in which he was
			 considered an expert;
		Whereas David Nelson Crosthwait Jr. served as director of
			 research laboratories for C. A. Dunham Company in Marshalltown, Iowa, where he
			 served as technical advisor from 1930 to 1970;
		Whereas he designed the heating systems for Radio City
			 Music Hall and Rockefeller Center in New York City and authored texts and
			 guides on heating and cooling with water;
		Whereas during the 1920s and 1930s, he invented an
			 improved boiler, a new thermostat control, and a new differential vacuum pump
			 to improve the heating systems in larger buildings; and
		Whereas African-American innovators continue to improve
			 the daily lives of Americans through their inventions and stir the creative
			 spirit of future generations: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)recognizes and appreciates the significant
			 achievements to our national research enterprise made by African-American and
			 other minority scientists, technologists, engineers, and mathematicians;
			(2)honors and extends
			 its appreciation and gratitude toward all African-American inventors, for the
			 significant and honorable research and educational contributions that improve
			 the lives of all citizens and that have gone unacknowledged too long;
			 and
			(3)looks for
			 opportunities to make sure that the creativity and contribution of minority
			 scientists, technologists, engineers, and mathematicians can be expressed
			 through research, development, standardization, and innovation.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
